Citation Nr: 1722750	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a positive PPD test, also claimed as tuberculosis.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from February 1991 to October 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2012 decisions of the Nashville, Tennessee, Regional Office (RO).

The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on the issue of entitlement to Vocational Rehabilitation services. Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a May 2017 Board hearing at the VA Central Office. In an April 2017 written statement the Veteran requested his hearing be changed to a videoconference hearing due to the difficulty of traveling to the VA Central Office. The requested Board hearing has not been scheduled.

The case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




